Citation Nr: 1634395	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1972 to September 1976.  He died in March 2010, and the appellant is seeking benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The VA Regional Office (RO) in Houston, Texas certified this case to the Board on appeal.  

In June 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

At that hearing, subsequent to the RO's March 2016 supplemental statement of the case, the Veteran submitted an amended death certificate and an April 2016 medical opinion from Dr. BWS.  However, the appellant submitted also a waiver of RO consideration of the amended death certificate and Dr. BWS's medical opinion, allowing for the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The documents in the Veteran's Virtual VA claims, including the VA examination reports, are duplicative of those in VBMS.  

FINDINGS OF FACT

1.  The Veteran died in March 2010.  The death certificate listed the immediate cause as blunt force injuries, with chronic ethanol use and chronic obstructive pulmonary disease as significant conditions contributing to death, but not resulting in the underlying cause.  

2.  At the time of his death, service connection was established for bullous lung disease, status post spontaneous pneumothorax with chronic obstructive pulmonary disease; a lymphatic disorder; and the surgical scars associated with the treatment for each of these conditions.  

3.  The Veteran's service-connected bullous lung disease, status post spontaneous pneumothorax, with chronic obstructive pulmonary disease materially contributed to his death.


CONCLUSION OF LAW

The Veteran's service-connected bullous lung disease, status post spontaneous pneumothorax, with chronic obstructive pulmonary disease materially contributed to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5(a), 3.102, 3.159, 3.312, (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In light of the favorable decision on the appellant's claim of entitlement to service connection for the Veteran's cause of death, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1)

Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

The Veteran's death certificate shows that he died in March 2010, and the immediate cause of death was blunt force injuries, with chronic ethanol use and chronic obstructive pulmonary disease (COPD) as contributing factors.  At the time of his death, service connection had been established for bullous lung disease, status post spontaneous pneumothorax, with COPD; lymphatic disorder; and scars.  The appellant has claimed that his service-connected illness contributed to his death.  

To support her claim, the appellant has submitted several opinions from Dr. BWS, transportation records from Acadian Ambulance Service, the Veteran's final treatment records from the Northeast Methodist Hospital, the autopsy report, the death certificate, and the amended death certificate.  In May 2010, Dr. BWS offered the opinion that the Veteran's respiratory status was already compromised by his history of pneumothorax, bullous lung disease, and COPD.  He concluded that lung disease had directly contributed to his cardiopulmonary deterioration, and eventual inability to be resuscitated from cardiac arrest.  In April 2016, Dr. BWS reiterated his opinion, stating that the Veteran's death was complicated by his bullous lung disease and, more specifically, that the autopsy findings of bullous lung disease led him to the conclusion that this was the primary underlying condition resulting in the Veteran's death.  

In February 2015 and February 2016, the RO obtained VA medical opinions regarding the Veteran's cause of death.  However, the February 2015 examiner was unable to offer an opinion on whether the Veteran's service-connected conditions substantially or materially contributed to his death.  Therefore, the February 2015 examination report does not weight against the appellant's claim.  

The February 2016 examiner noted the immediate cause of death as listed on the Veteran's un-amended death certificate, and concluded that there was no evidence that his history of spontaneous pneumothoraces had contributed to his death.  She supported this opinion by referencing the lack of trauma to the lungs identified in the autopsy report.  However, the February 2016 examiner did not have access to the amended death certificate citing COPD as a significant condition contributing to death, but not resulting in the underlying cause.  Again, the appellant did not submit the amended death certificate until June 2016.  Therefore, the Board finds that the February 2016 opinion was not based on a complete picture of the Veteran's medical history.  Cf. Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion must be based on an accurate factual premise).  

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board acknowledges that the February 2016 VA examiner's opinion stands against the appellant's claim.  However, given that examiner's lack of access to the amended death certificate, the Board finds that opinion to be of limited probative value.  By contrast, the Board finds that Dr. BWS's opinions are consistent with both the amended death certificate and the Northeastern Methodist Hospital's final treatment records.  Significantly, the amended death certificate supports Dr. BWS's opinion.  Again, the amended death certificate shows the Veteran's service-connected COPD as a significant condition contributing to, but not resulting in the underlying cause of death due to blunt force injuries.  Dr. BWS's opinion is also consistent with the Northeast Methodist Hospital's March 2010 treatment records listing the Veteran's final diagnoses as including cardiac arrest and acute respiratory failure.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected bullous lung disease with COPD materially contributed to his cause of death due.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the Veteran's cause of death is granted.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


